IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                    NO. PD-0756-10

                           JAMES RAY BARROW, Appellant

                                              v.

                                 THE STATE OF TEXAS

                       ON REHEARING OF APPELLANT’S
                     PETITION FOR DISCRETIONARY REVIEW
                    FROM THE SEVENTH COURT OF APPEALS
                              SWISHER COUNTY

              Per curiam.

                                       OPINION


       Appellant was convicted of robbery and was sentenced to confinement for ten

years. The Court of Appeals affirmed the conviction. Barrow v. State, No. 07-08-00298-

CR (Tex. App. — Amarillo, delivered May 28, 2010). Appellant’s petition for

discretionary review was dismissed as untimely filed on November 3, 2010. Appellant

has filed a motion for rehearing requesting reinstatement of his petition so that it will be

considered by this Court. Appellant’s motion for rehearing is granted. His petition filed
                                                                             Barrow - 2

on October 25, 2010, is reinstated as of January 12, 2011, and will be considered in

accord with Tex.R.App.P. 68.




Delivered: January 12, 2011
Do not publish